DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburg et al. (US 3098492).
Regarding claim 1, Wurzburg teaches method for the preparation of a sheet including a homogenized material containing alkaloids (methods heretofore employed for the manufacture of such sheets; col. 1 lines 20-21), said method comprising: 
forming a mixture comprising a reducing sugar (sugars such as glucose, maltose, or lactose; lactic acid; col. 3 lines 68-69) and particles of a material containing alkaloids (the manufacture of tobacco products which consist essentially of adhesively bonded finely ground tobacco particles; col. 1 lines 10-12); 
extruding the mixture (As the extruded tobacco film emerges from the die it may be pulled out and straightened into a perfectly flat sheet by being nipped with a set of nip rollers; col. 5 lines 12-14); 
and casting the slurry into a sheet (the method of casting tobacco sheet from an aqueous slurry; col. 1 lines 65-66);
Wurzburg teaches the preparation of tobacco sheet by means of the casting method hereinafter described, it is first necessary to completely disperse or dissolve them in water prior to their admixture with the aqueous tobacco slurry (col. 1 lines 44-48) and that in extruding the above described mixture, one may employ any available device which is capable of applying both heat and pressure to a mass having the aforedescribed composition (col. 2 lines 34-37). Wurzburg does not explicitly teach the order of which the water is added into the extruded mixture to form a slurry. However it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Wurzburg to correspond with that of the claimed invention.
Regarding claim 3, Wurzburg teaches the particles of the material containing alkaloids have a mean size comprised between about 0.02 millimetres and about 0.3 millimetres (The mesh size to which the tobacco may be ground should preferably be within the range such that at least 75% by weight will pass through a 100 mesh U.S. standard sieve; Col. 3 lines 10-14)
Regarding claim 4, Wurzburg teaches the reducing sugar is selected from glucose, fructose, xylose, ribose, galactose, and mixtures thereof (Sugars such as glucose, maltose, or lactose; lactic acid; col. 3 line 69).
Regarding claim 6, Wurzburg teaches wherein the step of extruding is performed at a temperature lower than or equal to about 190 Celsius degrees (The temperature used in the extruder barrel again obviously depends upon the amount and type of starch binder, the amount and type of plasticizer, as well as on the amount of water present. Usually this temperature, as measured on the outside of the barrel…may range from 200oF- 275oF; col. 4 lines 72- col. 5 lines 1-2).
Regarding claims 7-8, Wurzburg teaches that as for the pressure exerted by the extruder screw this may range from about 1000-5000 pounds per square inch. The temperature of the die should be kept in the range of from 50-250 F., depending again on the type and amount of starch and plasticizer as well as on the amount of Water present (col. 5 lines 2-7) but does not explicitly teach wherein the step of extruding is performed for an extrusion time between about 10 seconds and about 80 seconds and wherein the step of extruding is performed by applying a mechanical energy between about 150 watt-hour per kilogram and about 350 watt-hour per kilogram of mixture. However it general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Wurzburg to correspond with that of the claimed invention.
Regarding claim 9, Wurzburg teaches in Example #8 where in sorbitol is about 15parts of the composition which equals 6.67% per weight on dry weight basis therefore reading on the limitation of “wherein the step of forming a slurry comprises adding a binder in an amount of between about 1 percent and about 12 percent per weight on dry weight basis of the slurry”.
Regarding claim 10, Wurzburg teaches adding cellulose fibres to the material containing alkaloids (the adhesives which are employed comprise film forming polysaccharides such as cellulose derivatives, starches, pectins, algins and natural gums such as locust bean and karaya. col 1. Line 42).
Regarding claim 11 and 13, Wurzburg teaches comprising: - adding an aerosol-former to the material containing alkaloids and material containing alkaloids is a tobacco material (Example 8: glycerin and tobacco powder).
Regarding claim 12, Wurzburg teaches comprising the step of drying the sheet including the homogenized material containing alkaloids after casting (After drying is complete, the resulting sheet must then be dehumidified so as to allow for its release from the casting belt whereupon it may then be rolled or stored until such time as it is to be used col. 1 line 57-61).
Regarding claim 16, Wurzburg teaches wherein the step of adding water to the extruded mixture to form a slurry includes adding water and particles of a material containing alkaloids to the extruded mixture to form a slurry (Example 8).

Claim(s) 2, 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburg et al. (US 3098492) as applied to claim 1 above, and further in view of Hemsley (US 5,551,450)
.
Regarding claim 14, Wurzburg teaches that the finely divided tobacco which is used in preparing tobacco sheet may thus be derived from such parts as stalks, stems and leaf veins as well as the fragments and dust fines which are left behind after the tobacco leaf has itself been fully processed. Tobacco sheet may also be produced from whole tobacco leaves (col. 1 lines 29-35), but is silent to the tobacco including burley tobacco.  However Hemsley discloses a method of making a smoking product a mixture comprising a particulate bulk material, tobacco, binder sugar…etc. extruded to provide a coherent extrudate (abstract). Hemsley further discloses the bulk material comprises particulate tobacco. In such case, the mean particle size of the tobacco suitably does not exceed about 350 um or .350mm. Suitably, the tobacco comprises Burley tobacco (col. 1 lines 27-30). Since Wurzburg further teaches tobacco particles have a particle size of less than 100 mesh size or 0.150mm and Hemsley has established that Burley tobacco is suitable tobacco with particle size not exceeding .350mm. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the process of Wurzburg to include Burley tobacco in order to ensure that the tobacco particle size of less than 100 mesh size. 
Regarding claim 2, Wurzburg teaches the mixture comprise of reducing sugar but does not explicitly teach before the step of extruding comprises between about 2 percent and about 30 percent per weight of reducing sugar on dry weight basis of the mixture. However Hemsley discloses if tobacco is Burley tobacco, or the greater proportion is Burley tobacco, it will generally be necessary to include extraneous reducing sugar in the mixture (col. 1 lines 45-47). Extraneous sugar can be present in the mixture at up to about 5% by weight; col. 2 lines 21-22). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Wurzburg to include the up to about 5% by weight of reducing sugar of Hemsley in order to improve the effectiveness of Wurzburg’s mixture.
Regarding claim 5 and 15, Wurzburg teaches process, in requiring only a minimal amount of water, has been found to reduce the amount of time required for the drying operation and also eliminates the rehumidification step which is necessary in the methods heretofore employed for preparing tobacco sheet (col. 2 lines 10-15), but does not explicitly teach the mixture has a water content of between about 2 percent and about 30 percent per weight before the step of extruding or slurry has a water content of between about 10 percent and about 90 percent per weight before casting. However Hemsley discloses water may be fed to the extruder such that the total water is within a range, on a wet weight basis, of about 15% to about 50%, and more preferably about 20% to about 35% (col. 2 lines 37-39). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Wurzburg in view of Hemsley to correspond with the claimed invention in order to reduce the amount of time required for the drying operation. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A KESSIE/
Examiner, Art Unit 1747                                                                                                                                                                                           
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715